 


114 HR 1720 IH: Child and Dependent Care FSA Enhancement Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1720 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Ms. Sinema (for herself, Mrs. Ellmers of North Carolina, Mrs. Brooks of Indiana, Mr. Hanna, Mr. Gibson, Mr. Murphy of Florida, Mrs. Kirkpatrick, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the exclusion for employer-provided dependent care assistance. 
 
 
1.Short titleThis Act may be cited as the Child and Dependent Care FSA Enhancement Act. 2.Increase in exclusion for employer-provided dependent care assistance (a)In generalSection 129(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $5,000 ($2,500 and inserting $7,500 (half such dollar amount. 
(b)Inflation adjustmentSection 129(a)(2) of such Code is amended by redesignating subparagraph (C) as subparagraph (D) and by inserting after subparagraph (B) the following new subparagraph:  (C)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2016, the $7,500 amount in subparagraph (A) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of $100.. 
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015.  